Title: To Benjamin Franklin from Isaac Hunt, 14 December 1766
From: 
To: 


Worthy Sir,
Philadelphia December 14th: 1766.
Your friendly and obliging Favour by Captain Falconer came safe to Hand. I think myself happy in so good a Friend, and shall always endeavour by an upright Conduct to deserve your Friendship.
The Judgment you have passed on my Essay does me great Honor, and [offers?] a Pleasure in reading that Part of your Letter which I want Words to express. I have not yet published it here, and if I do, shall pay due Attention to your Advice relative to the Dedication.
After great Opposition, I was admitted a few Weeks ago an Attorney of the Court of Common Pleas. The Justices struggled hard to oblige me to make Concessions to the Governor and themselves for my late political Conduct, and for some Time made it the Terms of my Admission. They thought as my Bread depended I would readily comply, but it was a Meaness I could not stoop to commit, and bravely stood it out. When they found my Friends beginning to stir and me obstinate, they at length dropped the Proposal of Concessions. But even [so?] then no Favour was to be shewn me! They appointed two Gentlemen of their own Party Mr. Shippen and Mr. Dickinson to examine me, which was accordingly done; and after Examination upon their reporting me qualified, I was sworn an Attorney of the Court, and am now getting my Bread in that Way. The [half a line torn off] be their Design what it may, as [remainder of page missing] villainous Lye of your being concerned in forming and supporting the Stamp Act.
I gratefully thank you for your good Advice and shall apply myself with great [zeal?] to my Studies, and endeavour to behave with that Diligence and Fidelity in the Prac[tice] which you so kindly recommend. I am also greatly obliged to you for recommending Capt. Falconer to Mr. Strahan. The Books are sent exactly agreeable to my Directions.
I wish you a happy and successful new Year. May seventeen hundred and [sixty] seven be the glorious Æra on which the Change of Government might be effected. I am With Respect and Gratitude Your obliged Friend and humble Servant
Isaac Hunt
